 


114 HR 2191 IH: Breast Cancer Research Stamp Reauthorization Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2191 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. Speier (for herself, Mrs. Brooks of Indiana, Ms. Judy Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Connolly, Mr. DeSaulnier, Mr. Dold, Ms. Esty, Mr. Garamendi, Mr. Grijalva, Mr. Hastings, Mr. Heck of Washington, Mr. Higgins, Mr. Levin, Mrs. Lummis, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Mr. McGovern, Mr. Meeks, Mrs. Noem, Ms. Norton, Mr. Pierluisi, Mr. Rangel, Mr. Ruiz, Mr. Sablan, Ms. Loretta Sanchez of California, Mr. Schiff, Mr. Sherman, Mr. Thompson of California, Mr. Vargas, Mr. Carson of Indiana, Mr. Cohen, Mr. Conyers, Mr. Farr, Mr. Fitzpatrick, Ms. Moore, Ms. Slaughter, Mr. Smith of Washington, Mr. Van Hollen, Ms. Pingree, Ms. Lee, Mr. Stivers, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 39, United States Code, to extend the authority of the United States Postal Service to issue a semipostal to raise funds for breast cancer research, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Breast Cancer Research Stamp Reauthorization Act of 2015. 2.Extension of postage stamp for breast cancer researchSection 414(h) of title 39, United States Code, is amended by striking 2015 and inserting 2019.
3.Ensuring that funds generated by special postage stamp sales are used for breast cancer researchSection 414(c)(1) of title 39, United States Code, is amended in the matter following subparagraph (B) by adding at the end the following: An agency that receives amounts from the Postal Service under this paragraph shall use the amounts for breast cancer research..  